Citation Nr: 1000599	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-06 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation greater than 20 percent 
for hepatitis C, to include a total disability rating based 
on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1970 to 
August 1973.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Medical and Regional Office (RO) Center in Wichita, Kansas.  

The Board notes that service connection for hepatitis C was 
granted in a May 2004 rating decision, and a 0 percent 
evaluation was assigned.  In July 2009, the evaluation was 
increased to 20 percent.  The Board notes that since the 
increase to 20 percent did not constitute a full grant of the 
benefits sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This case has previously come before the Board.  In January 
2009, the case was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Prior to March 25, 2009, hepatitis C is manifested by no 
more than daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  

2.  From March 25, 2009, hepatitis C is manifested by no more 
than daily fatigue, malaise, and anorexia, with substantial 
weight loss (or other indication of malnutrition), and 
hepatomegaly, or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least 6 weeks during the past 12-month period, but not 
occurring constantly.  

3.  From March 25, 2009, the appellant's service-connected 
disabilities, with a combined rating of 70 percent, preclude 
him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to March 25, 2009, the criteria for an initial 
rating in excess of 20 percent for hepatitis C have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.114, Diagnostic Code 7354 (2009).

2.  The criteria for a 60 percent rating, but no higher, for 
hepatitis C have been met, from March 25, 2009.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2009).

3.  The criteria for a TDIU have been met, from March 25, 
2009, but not earlier.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The July 
2003, January 2005, and April 2005 letters told him to 
provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's November 2004 notice of disagreement, the 
claimant took issue with the initial 0 percent disability 
rating, which was subsequently increased to 20 percent for 
the entire period, and is presumed to be seeking the maximum 
benefits available under the law.  Id.; see also AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a 
statement of the case which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427, 439-444 (2006).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, the Court found that the evidence established 
that the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and found that 
the error was harmless, as the Board has done in this case).  
See also Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  For the 
reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the appellant to 
the extent necessary.  

The claimant's pertinent medical records, to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in February 2004, May 2005, and March 2009.  
38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected hepatitis C since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 
September 2006.  See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).

Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Separate ratings for distinct 
periods of time, based on the facts are for consideration.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007). In Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 7354, a 10 percent evaluation is 
warranted where the condition is productive of intermittent 
fatigue, malaise, and anorexia, or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  
A 20 percent evaluation is warranted where there is daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 40 percent evaluation contemplates 
hepatitis C manifested by daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue 
malaise, nausea, vomiting, anorexia, arthralgia and right 
upper quadrant pain) having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12-month 
period.  The next higher rating of 60 percent rating is 
assigned for daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or incapacitating episodes 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least 6 weeks during the past 12-month 
period, but not occurring constantly.  A 100 percent rating 
is assigned for near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic 
Code 7354.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds that there has been substantial 
compliance with the January 2009 remand and there is 
sufficient evidence for the Board to proceed to a decision on 
the merits.  The appellant was afforded an adequate VA 
examination in March 2009 and additional VA treatment records 
have been associated with the claims file.  

This matter stems from the appeal of an initial 0 percent 
evaluation assigned for hepatitis C following a grant of 
service connection in a May 2004 rating decision.  A July 
2009 rating decision reflects that the evaluation was 
increased to 20 percent for the entire period.  Thus, the 
question is whether a rating in excess of 20 percent for 
hepatitis C is warranted at any time during the appeal 
period.  See Fenderson v. Brown, 12 Vet. App. 119 (1999); see 
also, Hart v. Mansfield, 25 Vet. App. 505 (2007).

The appellant's hepatitis C is rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7354.  He asserts that his symptoms are worse 
than reflected by the 20 percent rating.

Having reviewed the record, the Board finds that a rating in 
excess of 20 percent is not warranted prior to March 25, 
2009, and that the evidence is in relative equipoise, as to 
whether a 60 percent rating is warranted, from March 25, 
2009, and thus, a finding in favor of a 60 percent rating, 
but no higher, for hepatitis C is supportable, from March 25, 
2009.  There is competent evidence tending to establish that 
the appellant's disability picture more nearly approximates 
the degree of impairment due to hepatitis C contemplated by a 
60 percent rating, from March 25, 2009, but not in excess of 
20 percent, prior to March 25, 2009.  

Prior to March 25, 2009, the criteria for an evaluation in 
excess of 20 percent for hepatitis C were not met.  On VA 
examination in May 2005, no treatment after the 1970s was 
noted for episodes of anorexia, malaise or fatigue in 
relation to hepatitis C, and while the report of examination 
reflects the appellant's complaints of being tired all of the 
time, the examiner reported no real digestive disturbances 
and no bowel problems.  The impression was hepatitis C by 
serological study with only slightly abnormal liver function 
studies.  

In addition, while the May 2005 VA examination report notes 
that the appellant was employed only two days per week as a 
barber, complaints of neck pain were noted in association 
with working as a barber, and the examiner specifically 
stated that the appellant did not have disability that 
precluded gainful employment.  Regardless, the 20 percent 
evaluation assigned, prior to March 25, 2009, contemplates 
impairment in earning capacity, including loss of time from 
exacerbations due to hepatitis C.  38 C.F.R. § 4.1.  

The Board notes that while a January 2006 VA record states 
that the appellant was totally disabled, such was attributed 
not only to medical problems, with notation of impending 
bypass surgery, but also to significant PSD and the 
appellant's age.  In addition, a June 2008 record reflecting 
results of a liver biopsy notes mild to moderate interface 
hepatitis and lobular inflammation, Knodell grade 2-3/4, 
fibrous expansion of most portal areas with occasional portal 
to portal bridging Knodell stage 3-4.  The Board notes that 
while focal steatosis was noted, there was no reference to 
cirrhosis.  In addition, an October 2007 VA record notes that 
the liver was not enlarged, a June 2008 record notes chronic 
hepatitis C without mention of hepatic coma, and records 
dated in September 2008 and November 2008, note that the 
appellant worked out at a gym, was a boxing instructor, and 
could walk 1/2 of a mile.  

The Board notes that the complaints of chest pain in November 
2008 were associated with bypass surgery, and the abdomen was 
noted to be soft and nontender, and normal active bowel 
sounds were noted.  Further, while complaints of abdominal 
cramping are reflected in a January 2009 record, no 
hepatosplenomegaly was noted, weight reduction was 
recommended, and liver laboratory test results were noted to 
have improved.  

In this case, prior to March 25, 2009, the competent and 
probative evidence does not establish hepatitis C manifested 
by more than daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  Thus, the criteria 
for a rating in excess of 20 percent for hepatitis C have not 
been met, prior to March 25, 2009.  

From March 25, 2009, the Board finds that the evidence tends 
to establish that the appellant's disability picture more 
nearly approximates the criteria for a 60 percent rating 
under Diagnostic Code 7354.  In that regard, on VA 
examination on March 25, 2009, the examiner reported that the 
appellant's symptoms had worsened, with increased fatigue and 
joint pain, as well as daily malaise, near-constant fatigue, 
and weight loss, with serology showing decreased RBC (red 
blood cell).  The Board notes that while not of all of the 
symptoms noted under the criteria of Diagnostic Code 7354 for 
a 60 percent rating were shown, to include anorexia, the 
March 2009 examiner reported that the effects of the 
appellant's hepatitis C on activities of daily living were 
severe in regard to chores, shopping, recreation, and 
traveling.  In addition, while hepatitis C was noted to have 
only a mild effect on bathing and dressing, the examiner 
stated that hepatitis C prevented exercise and sports, adding 
that the appellant's fatigue due to hepatitis C resulted in 
an inability to perform more than low activity on a part-time 
basis, with difficulty staying attentive and decreased 
energy.  The examiner noted that fatigue was one of the first 
signs of worsening of liver disease and that liver damage 
could also be the cause of the appellant's serology changes 
of decreased hemoglobin/hematocrit and platelets.  Based on 
the above, and while there is some doubt, resolving all doubt 
in the appellant's favor, the Board finds that a 60 percent 
rating is warranted, from March 25, 2009.  

The Board finds that a rating in excess of 60 percent is not 
warranted under Diagnostic Code 7354.  The competent evidence 
does not establish near-constant debilitating symptoms such 
as nausea, vomiting, anorexia, arthralgia, or right upper 
quadrant pain.  As noted, a June 2008 VA treatment record 
notes chronic hepatitis C without mention of hepatic coma, 
and a January 2009 record notes liver laboratory test results 
were improved, weight reduction was recommended, and no 
hepatosplenomegaly was reported.  In addition, while a June 
2006 VA record reflects complaints of left lower quadrant 
pain and the March 2009 VA examination report reflects 
complaints of abdominal pain, the March 2009 examination 
report notes that the appellant denied right upper quadrant 
pain.  

In addition, the March 2009 VA examiner stated that the 
appellant could perform part-time work in a low activity 
employment, noting that the appellant had been employed on a 
part-time basis for five to 10 years with no time lost from 
work during the previous 12-month period.  Regardless, the 60 
percent evaluation assigned herein, from March 25, 2009, 
contemplates impairment in earning capacity, including loss 
of time from exacerbations due to hepatitis C.  38 C.F.R. 
§ 4.1 (2009).  

A determination as to the degree of impairment due to 
service-connected disability requires competent evidence.  
The appellant is competent to report his symptoms.  As a 
layman, however, his opinion alone is not sufficient upon 
which to base a determination as to the degree of impairment 
due to service-connected hepatitis C.  Rather, the Board must 
weigh and assess the competence and credibility of all of the 
evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the VA examination reports and opinions.  The reports are 
detailed and thorough, rationales for the opinions were 
provided based on objective findings and reliable principles 
and are supported by VA treatment records.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

In Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court 
held that when entitlement to a TDIU is raised during the 
adjudicatory process of an underlying disability or during 
the administrative appeal of the initial rating assigned for 
that disability, it is part of the claim for benefits for the 
underlying disability.  Evidence has been associated with the 
claims file during the pendency of this appeal which pertains 
to the issue of entitlement to a TDIU, including the March 
2009 VA examination report.  As such, entitlement to a TDIU 
is to be considered part of the claim in this case.  

In light of the grant herein of a TDIU, any deficiencies with 
regard to the Veterans Claims Assistance Act of 2000 (VCAA) 
are harmless and nonprejudicial.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  It is provided further that the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a).

It is established VA policy that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

In this case, the appellant's hepatitis C has herein been 
assigned a 60 percent rating, and thus, the schedular 
criteria for consideration of a total rating under 38 C.F.R. 
§ 4.16(a) have been met.  The Board notes that the appellant 
is also service connected for posttraumatic stress disorder 
(PSD), rated as 30 percent disabling.  Therefore, the 
determinative issue is whether the appellant is shown to be 
unable to secure and follow a substantially gainful 
occupation because of his service-connected disability.

Having reviewed the evidence, and while there is some doubt, 
the Board concludes that a finding in favor of entitlement to 
a TDIU, from March 25, 2009, but no earlier, is supportable.  
The March 2009 VA examiner noted that the appellant's degree 
of fatigue and decreased energy, coupled with difficulty 
staying attentive, resulted in the appellant being unable to 
work on a full time basis, noting that any part-time work 
would have to be low activity, and that the appellant's 
fatigue was a sign of worsening of liver disease.  

The Board notes that prior to March 25, 2009, the schedular 
criteria for a TDIU were not met.  38 C.F.R. § 4.16(a).  In 
addition, prior to March 25, 2009, the evidence does not 
factually establish that the appellant is unemployable due to 
service-connected disability.  The Board notes that where the 
percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background, including his employment and educational history.  
See 38 C.F.R. §§ 3.321(b), 4.16(b).  The Board notes that the 
May 2005 VA examination report notes interference with 
employment as a barber due to neck pain, and the examiner 
stated that the appellant did not have disabilities that 
precluded gainful employment.  

The Board notes that in the July 2003 claim, the appellant 
stated that he had last worked in June 2002, and it was noted 
in a January 2006 record that he was informed by his doctor 
that he could  no longer work as a barber due to the risk of 
giving hepatitis C to a patron accidentally since he used 
scissors and blades in his 

profession.  The Board notes that a mere transcription of lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  In 
addition, the May 2005 PSD examination report notes that the 
appellant's usual occupation for approximately 30 years was a 
barber, and the April 2009 VA examination report notes that 
he was employed as a barber and the duration of his 
employment was noted to be five to 10 years.  

In addition, while a January 2006 VA treatment record notes 
that the appellant was totally disabled due to medical 
problems, a March 2008 VA record reflects a diagnosis of 
hematopemia, and a November 2008 VA record notes depression, 
substance abuse, hypertension, diverticulitis, coronary 
artery disease, mood disorder, trigger finger, and 
hyperlipidemia, none of which is a disorder for which service 
connection has been established.  The July 2009 rating 
decision reflects that the appellant's only service-connected 
disabilities are hepatitis C and PSD.  

In this case, while there is some doubt, resolving all doubt 
in favor the appellant, the Board concludes that a finding in 
favor of a TDIU is supportable, from March 25, 2009, but no 
earlier.  The evidence, to include the VA examination 
reports, tends to establish that the appellant is incapable 
of substantially gainful employment by reason of his service-
connected hepatitis C, from March 25, 2009.  The Board notes 
that the examination reports are adequate upon which to base 
a determination in this case.  The March 2009 VA examiner 
reviewed the claims file and provided a rationale for the 
opinion based on reliable principles and the opinion is 
supported by treatment records.

In sum, the preponderance of the evidence is against a rating 
in excess of 20 percent for hepatitis C, and a TDIU, prior to 
March 25, 2009 and there is no doubt to be resolved.  The 
evidence is in favor of a 60 percent rating for hepatitis C 
and a TDIU, from March 25, 2009.  Consequently, the benefits 
sought on appeal are granted, in part, and denied, in part.  





In regard to extraschedular consideration, the Board notes 
that an extraschedular rating is a component of a claim for 
an increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the AOJ or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 
3.321(b)(1).  In the present case, the Board finds that the 
competent evidence does not establish, at any time, that the 
appellant's service-connected hepatitis C produces such an 
unusual or exceptional disability picture rendering 
impractical the use of the regular schedular standards.  
Rather, the record reflects that the appellant has been 
employed on a part-time basis for many years, and the March 
2009 VA examiner stated that the appellant was able to work 
part-time in a low activity job.  In addition, the competent 
evidence does not establish that the appellant has 
experienced incapacitation or periods of hospitalization that 
would suggest that the rating schedule is insufficient for 
determining the appropriate disability rating in this case.  
The March 2009 examination report notes no hospitalization 
for hepatitis C.  Accordingly, the Board determines that 
referral for an extraschedular rating is not warranted.


ORDER

A 60 percent rating, but not greater, for hepatitis C is 
granted, from March 25, 2009, but not earlier, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

A total disability rating based on individual unemployability 
is granted from March 25, 2009, but not earlier, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


